The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (2008/0237610) in view of Bour et al. (6,955,933). Regarding claim 1, Imanishi et al. teach in figure 4A and related text a field effect transistor, comprising: 
a foundation layer 100; 
a nitride semiconductor layer 105/102x as an n-type channel, the nitride semiconductor layer being a layer comprising a nitride semiconductor,
an insulating layer 120 provided on a surface of the nitride semiconductor layer 105; and 
a gate electrode 124 provided on a surface (a surface of the sidewall) of the insulating layer, 
wherein the nitride semiconductor layer 105/102x is in direct contact with the foundation layer 100 and has a thickness, and 
wherein the foundation layer 100 is an insulating substrate, or an insulating amorphous layer provided directly between a substrate (lower part of element 100) and the nitride semiconductor layer 105/102x.

Regarding the claimed limitations of “the foundation layer is an insulating substrate, or an insulating amorphous layer provided directly between a substrate and the nitride semiconductor layer”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of an insulating substrate comprising two insulating layers does not produce a structure which is different from a structure which is formed using only one insulating layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide an insulating amorphous layer directly between a substrate and the nitride semiconductor layer”, in order to provide better support to the device.

Imanishi et al does not teach that the nitride semiconductor is a single layer polycrystalline or amorphous, having a formula of InxGayAlzN where x, y, and z satisfy x+y+z=1.0, 0.3=<x<0.99, and 0=<z<0.4, and having a thickness of from 1 nm to 10 nm.
Bour et al. teach in figure 2 and related text a nitride semiconductor layer 28 being polycrystalline or amorphous, which is a single layer comprising a nitride semiconductor having a formula of InxGayAlzN where x, y, and z satisfy x+y+z=1.0 and 0=<z<0.4, and having a thickness of from 1 nm to 10 nm.
Imanishi et al. and Bour et al. are analogous art because they are directed to nitride based semiconductor devices having etch stop layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Imanishi et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a single nitride semiconductor of polycrystalline or amorphous, having a formula of InxGayAlzN where x, y, and z satisfy x+y+z=1.0, 0.3=<x<0.99, and 0=<z<0.4, and having a thickness of from 1 nm to 10 nm, as taught by Bour et al., in Imanishi et al.’s device in order to enhance the device’s applicability and in order to improve the device characteristics as it is well-known in the art that high conductivity is provided by a polycrystalline material and in order to optimize and adjust the device characteristics according to the requirements of the application at hand.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
Regarding claims 2-4, in the combined device, x and z satisfy 0=<z<0.2 and 0.3<x<=0.7, or 0=<z<0.1 and 0.7=<x<=0.99, and wherein x and z satisfy 0.5=<x<=0.99 and 0<=z<0.1, and wherein x satisfies 0.3=<x<=0.67.
Regarding claims 5 and 9-11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the foundation layer as an insulating amorphous layer comprising HfO2, AI203, or SiO2, and wherein the substrate is a non-single crystalline substrate, and wherein the foundation layer is an insulating substrate, and wherein the insulating substrate is a synthetic quartz substrate in prior art’s device in order to simplify the processing steps of making the device by using conventional insulating materials.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
Regarding claims 12-13, the combined device comprises a second nitride semiconductor layer 24 bonded on at least one principle surface of the nitride semiconductor layer 28 such that the semiconductor device has a laminated stacked structure, wherein the second nitride semiconductor layer 24 has a composition different from the composition of the nitride semiconductor layer 28, and
wherein the second nitride semiconductor layer 24 comprises a second nitride semiconductor having a formula of InGaAlN, where x', y', and z' satisfy x'+y'+z'=1.0, 0.3<x<=1.0 and 0=<z<0.4.

Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the ON/OFF ratio of the semiconductor device 102 or higher, in prior art’s device in order to improve the device characteristics as it well-known in the art that high ON/OFF ratio improves the device characteristics.

Regarding claims 15-16, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the nitride layer having a thickness of from 1 nm to 5 nm, and wherein the insulating amorphous layer has a thickness of from 1 nm to 20 nm, in prior art’s device in order to reduce the size of the device.

Regarding claims 17-18, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the nitride semiconductor in the nitride semiconductor layer to comprise polycrystalline or amorphous, in prior art’s device in order to adjust the current flow in the device.

Regarding claim 19, Imanishi et al. teach in figure 4A and related text a second insulating layer 120 provided on the nitride semiconductor layer on a side opposite to the insulating amorphous layer.

Regarding claim 20, Imanishi et al. teach in figure 4A and related text that the second insulating layer has a thickness of from 1 nm to 100 nm, but do not teach that the second insulating layer comprises HfO2, Al203, or SiO2.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second insulating layer of HfO2, Al203, or SiO2 in order to simplify the processing steps of making the device by using conventional SiO2 material.

Regarding claims 21-23, Imanishi et al. in view of Bour et al. teach substantially the entire claimed structure, as applied to claim 1 above, including a substrate 100; a first insulating layer (part of substrate 100); a nitride semiconductor layer 105; a second insulating layer 120; a source electrode 116; a drain electrode 118; and a gate electrode 124, wherein the first insulating layer, the nitride semiconductor layer, and the second insulating layer are sequentially provided on a principal surface of the substrate, and
wherein the source electrode and the drain electrode are bonded to the nitride semiconductor layer and the second insulating layer, wherein the gate electrode is provided on a surface of the second insulating laver.


Response to Arguments
1.	Applicants argue that “Imanishi does not teach or suggest all structures recited in claim 1, for example, "an insulating layer provided on a surface of the nitride semiconductor layer. Imanishi also does not teach or suggest "a gate electrode provided on a surface of the insulating layer" recited in claim 1”, because “In Fig. 4A of Imanishi, the gate electrode (124) is provided on the semiconductor n-type GaN cap layer (114), and is not "provided on a surface of' an insulating layer”.

1.	Figure 4A clearly depicts that an insulating layer 120 provided on (i.e. above) a surface of the nitride semiconductor layer 105/102x and gate electrode 124 is provided on (i.e. above) the semiconductor n-type GaN cap layer 114.


2.	Applicants argue that “Imanishi is also silent about a nitride semiconductor layer which "is in direct contact with the foundation layer... wherein the foundation layer is an insulating substrate, or an insulating amorphous layer provided directly between a substrate and the nitride semiconductor layer" as recited in amended claim 1”, because “The i-type GaN layer (105) in Fig. 4A of Imanishi is on an AlGaN layer (104), and not in direct contact with an insulating substrate (100)”.

2.	Imanishi illustrates in figure 4A that nitride semiconductor layer 105/102x is in direct contact with the foundation layer 100.

3.	Applicants argue that “one of ordinary skill in the art would not have reasonably expected that Imanishi's device could be modified to have the InAlGaN region (28) in Bour's device simply because Imanishi's device and Bour's device have a nitride semiconductor layer. This is because Imanishi's device and Bour's device have different operation mechanisms, and the i-type GaN layer (105) in Imanishi's device and the InAlGaN region (28) in Bour's device have distinct functions in each device”. 

3.	Even if two nitride materials are used in devices which have different operation mechanisms, it does not mean that an artisan would not be able to replace one nitride material with another nitride material.
It is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

4.	Applicants argue that an artisan would not be motivated to modify the i-type GaN layer (105) in Imanishi's device with the InAlGaN region (28) in Bour's device because “the i-type GaN layer (105) in Imanishi's HEMT transfers electrons, whereas the InAlGaN region (28) in Bour's LED supplies electrons to an active region”. 

4.	Even if the i-type GaN layer 105 in Imanishi's device transfers electrons and the InAlGaN region 28 in Bour's device supplies electrons, both layers provide a channel through which electrons can pass.  Therefore, both layer have a similar function. It is further noted that modifying Imanishi's device with Bour’s nitride layer does not render Imanishi's device as being inoperable. 
Furthermore, Bour explicitly states in column 3, lines 56-57 that “In InAlyGa(1-x-y)N region 28 includes n-type and/or undoped InAlyGa(1-x-y)N layers” (emphasis added).  Therefore, layer 28 does not have to be an intrinsic layer.

5.	Applicants argue that Imanishi and Bour do not teach a nitride layer which has a thickness of from 1 nm to 10 nm.

5.	Although Imanishi and Bour do not teach a nitride layer which has a thickness of from 1 nm to 10 nm, it would be obvious for an artisan to form the nitride layer to a thickness of from 1 nm to 10 nm because the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art “See In re Boesch, 617 F.2d 272, 276 (CCPA 1980)”.

6.	Applicants argue that “Imanishi and Bour are silent about “a nitride semiconductor layer ... being a single layer comprising a nitride semiconductor having a formula of InxGayAlzN where x, y, and z satisfy x+y+z=1.0, 0.3<x<0.99, and 0<z<0.4”, as recited in claim 1”. 

6.	Bour recites with respect to figure 2 that “lower InxAlyGa (1-x-y) N region 28”.   Bour further recites in column 1, lines 24-25 that “It should be noted that in the notation InxGayAlzN 0=<x<=1, 0=<y<=1 and x+y<=1”.  It is therefore unclear as to why Bour does not teach the formula of InxGayAlzN and wherein it would be obvious to use x, y, and z satisfy x+y+z=1.0, 0.3<x<0.99, and 0<z<0.4, as argue by applicants.
Furthermore, applicants states on page 4 of the response that “the InxAlyGa(1-x-y)N region (28) in Bour's LED”.  Therefore, it is clear that Bour teaches the claimed formula of InxGayAlzN, and wherein it would be obvious to use x, y, and z satisfy x+y+z=1.0, 0.3<x<0.99, and 0<z<0.4, as recited in the current rejection.

7.	Applicants argue that Imanishi and Bour do not teach a nitride semiconductor layer which is polycrystalline or amorphous, because “given that Bour aims to solve problems associated with an InAlyGa(1-x-y)N LED having an internal wurtzite or zinc blend piezoelecttic structure, which is a single crystal structure (see Bour, column 1, lines 26-38 and column 2, lines 17-19), the InAlyGa(1-x-y)N region (28) in Bour's LED would be single crystalline, rather than polycrystalline or amorphous”. 

7.	There is no support for applicants’ hypothesis that the InAlyGa(1-x-y)N region 28 in Bour's LED is a single crystalline.  Bour explicitly states in column 3, lines 56-57 that “In InAlyGa(1-x-y)N region 28 includes n-type and/or undoped InAlyGa(1-x-y)N layers” (emphasis added).  Therefore, it would be obvious for an artisan to use polycrystalline material in order to improve the supply of electrons to the active region.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
7/28/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800